Citation Nr: 0113737	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1985 to June 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision letter by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  The veteran perfected an 
appeal as to that issue to the Board.  

In a March 1999 rating decision, an increased rating for 
service-connected left ankle disability was denied.  A notice 
of disagreement was received in February 2000, but a 
statement of the case has not been issued.  


REMAND

As noted in the introductory portion of this remand decision, 
the veteran has submitted a notice of disagreement as to the 
March 1999 rating decision which denied entitlement to an 
increased rating for a left ankle disability.  As such, the 
RO is now required to send the veteran a statement of the 
case as to this issue in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

With regard to the issue of entitlement to vocational 
rehabilitation training under the Chapter 31 program, the 
veteran essentially contends that he has an employment 
handicap due to his service-connected left ankle disability, 
and that he has not overcome his employment handicap.  Since 
the outcome of the issue of an increased rating for a left 
ankle disability may well affect the veteran's claim for 
entitlement to vocational rehabilitation training under the 
Chapter 31 program, the Board finds that this issue must be 
deferred pending the resolution of the increased rating 
issue.  

With regard to both issues, the Board notes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In light of the foregoing, prior to issuing a statement of 
the case on the issue of an increased rating for left ankle 
disability, the RO should consider the directives of the 
Veterans Claims Assistance Act of 2000.  In that regard, the 
RO should ascertain if there are any current outstanding 
medical records of the veteran from Charles M. Ruland, M.D., 
which are not of record.  In addition, the RO should also 
determine if there are any other private or VA outstanding 
medical records.  Thereafter, based on the record, the RO 
should determine if another VA orthopedic examination is 
necessary.  If so, the veteran should be afforded such an 
examination.  

With regard to the claim of entitlement to vocational 
rehabilitation training under the Chapter 31 program, the RO 
should also ensure that all notification requirements and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 have been met.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should associate the veteran's 
claims file with his vocational 
rehabilitation file.  

2.  The RO should ascertain if there are 
any current outstanding medical records 
of the veteran from Charles M. Ruland, 
M.D., which are not of record.  In 
addition, the RO should ascertain if 
there are any other private or VA 
outstanding medical records.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so.  Thereafter, based on the record, the 
RO should determine if another VA 
orthopedic examination is necessary prior 
to reconsideration of the issue of an 
increased rating for left ankle 
disability.  If so, the veteran should be 
afforded such an examination. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should reconsider the claim for an 
increased rating for left ankle 
disability in light of the record and the 
Veterans Claims Assistance Act of 2000.  
If a total rating is not granted (which 
would resolve the claim), the RO should 
send the veteran a statement of the case 
as to the issue of an increased rating 
for left ankle disability in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

3.  After resolution of the increased 
rating issue, the RO should also, with 
regard to the issue of entitlement to 
vocational rehabilitation training under 
the Chapter 31 program, review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to vocational rehabilitation 
training under the Chapter 31 program in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


